Citation Nr: 1205477	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2010 and September 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Sensorineural hearing loss did not onset in service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection of sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no complaints or findings suggestive of hearing loss, and the April 1969 separation examination reflects the Veteran's negative history as to hearing loss and audiometric findings indicative of normal hearing:  pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
NT
5
LEFT
-5
-5
0
NT
0

A November 2005 VA Agent Orange physical report reflects the finding of decreased hearing to finger friction on both sides.  

An October 2008 VA treatment record reflects the Veteran's history of no hearing problems and a finding of grossly normal hearing.  

A November 2010 VA examination record reflects the Veteran's history of in-service noise exposure from weapons, helicopters, and explosions without hearing protection.  With respect to post-service noise exposure, he reported working as a truck driver for 30 years after service, during which time he spent four months driving a loud truck, with occasional use of hearing protection, and hunting with hearing protection.  Examination revealed findings indicative of hearing loss, as defined by VA.  The examiner noted that the Veteran's hearing was within normal limits at separation and determined that it was less likely than not that the current hearing loss was related to military noise exposure.  

Subsequent to the most recent Board remand, the examiner provided an addendum opinion in October 2011.  At that time, the examiner, who noted that he reviewed the claims file, explained that based on all available evidence, the Veteran's current hearing loss was more likely than not related to occupational and recreational noise exposure and less likely than not related to military noise exposure.  The examiner explained that the Veteran's hearing was within normal limits at separation, and that although the record did not include audiometric findings on entrance, the Veteran's hearing sensitivity at separation was "at the acute end of the normal range" which made it unlikely that there was a threshold change in service.  Additionally, the examiner noted that the Institute of Occupational Medicine has concluded that there was no scientific evidence of delayed onset noise-induced hearing loss and that the Veteran had post-service noise exposure from trucks and gunfire.  

After review of the evidence, the Board finds service connection is not warranted for hearing loss because, although the evidence suggests in-service noise exposure, the competent and probative evidence does not suggest that hearing loss onset in service or is causally related to service, to include any noise exposure therein.  Initially, the Board notes that the evidence does not suggest that hearing loss onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of hearing loss, and the initial evidence suggestive of hearing loss, the claim, dates almost than 35 years after the Veteran's separation from service.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of hearing loss from service to the present, he has not done so.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The record also does not contain any probative evidence linking the Veteran's hearing loss to service, to include any noise exposure therein, though it does include a competent and highly probative opinion that the hearing loss were less likely than not incurred in or caused or aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that, in explaining how he came to this determination, the examiner noted the absence of evidence of hearing loss at separation.  The examiner did not rely solely on the normal limits on audiometric testing at separation, however; rather, the examiner relied on the absence of evidence suggestive of a threshold shift between entrance and separation, the findings of the Institute of Occupational Medicine, and the evidence of post-service noise exposure.  This is an appropriate, and adequate, rationale for the examiner's opinion; as such, the Board finds it highly probative.  Cf. Hensley, supra.  

In sum, based on the absence of probative evidence an in-service onset of hearing loss, the length of time between separation and the earliest evidence of hearing loss, and the examiner's opinion, the Board finds the preponderance of the evidence indicates that service connection is not warranted for hearing loss.  Thus, the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in October 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  A VA examination was provided and an opinion obtained which was adequate for adjudicative purposes:  the examiner reviewed the claims file, elicited medical histories from the Veteran, reported all necessary information, and provided an adequate rationale for the opinion expressed.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for sensorineural hearing loss is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


